Citation Nr: 0637278	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a nervous 
condition, to include depression, anxiety disorder, and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from April 
1987 to July 1987, followed by periods of active duty for 
training and inactive duty training between 1987 and 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In her October 2002 substantive appeal, the appellant 
requested a Board hearing.  A videoconference hearing before 
the Board was scheduled for May 2003.  However, this request 
was withdrawn by the appellant's representative in April 
2003.      

The Board remanded this case in July 2003 for due process 
concerns, and the case has been returned for further 
appellate review.  


FINDINGS OF FACT

1.  In July 1998, the Board denied the claim of entitlement 
to service connection for a nervous condition.  That decision 
is final.  

2.  Evidence received since the July 1998 Board denial was 
either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raises no reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a nervous condition, to include 
depression, anxiety disorder, and bipolar disorder, is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the appellant in July 
2003, September 2003, April 2004, and April 2006.  The July 
2003, September 2003, and April 2004 letters advised the 
appellant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the April 2006 letter expressly told the claimant 
to provide any relevant evidence in her possession, and the 
earlier letters implicitly told her to do so.  See 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  With regard to a new and material 
evidence claim, the April 2004 letter informed the appellant 
of the evidence and information required to reopen such a 
claim and defined what qualifies as "new" and "material" 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Finally, the April 2006 letter notified the appellant of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that proper VCAA notice was not provided 
before the initial unfavorable agency of original 
jurisdiction decision on the appellant's claim for VA 
benefits.  However, the Board further notes that the express 
purpose of its July 2003 remand was to cure any notification 
deficiencies.  The information and evidence received after 
the initial adjudication was afforded proper subsequent VA 
process, as was evidence received after the issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim, any defect with respect to 
the timing of the notice is nonprejudicial. 

As for the duty to assist, VA ordinarily has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, as well as to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the issues on appeal, however, involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the appellant in the development of a 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  In any event, the claims file 
contains all available evidence pertinent to the claim, 
including service medical records, VA Medical Center records, 
Social Security Administration records, and private medical 
records.  The appellant was given ample notice and 
opportunity to provide evidence on her behalf.  Therefore, 
the Board finds the duty to assist has been satisfied.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (22) and 
(24) (West 2002); 38 C.F.R. § 3.6(a).  Full-time duty in the 
Armed Forces performed by Reserves for training purposes is 
considered active duty for training.  38 C.F.R. § 3.6(c)(1).  
Duty (other than full-time duty) prescribed for Reserves is 
considered inactive duty training.  38 C.F.R. § 3.6(d)(1).  
In the case at hand, the appellant's claimed disability is 
considered to be a disease rather than an injury; therefore, 
she may only establish service connection if her disability 
was incurred or aggravated during active duty or in the line 
of duty during a period of active duty for training.

Additionally, certain chronic disabilities, including 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, presumptive periods do not apply if a 
veteran has served less than 90 days of continuous, active 
duty, nor are they applicable to periods of active duty for 
training or inactive duty training.  38 C.F.R. 3.303(a)(1); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, because the appellant's personnel records do not 
reflect service of 90 consecutive days of active duty, she is 
not eligible for service connection on a presumptive basis, 
regardless of whether her claimed nervous condition can be 
categorized as a chronic disability.

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).

In July 1998, the appellant was denied service connection for 
a nervous condition.  In reaching this decision, the Board 
considered service medical records, private medical records, 
and personnel records that were on file at the time.  Service 
medical records indicate that the appellant was clinically 
normal psychiatrically and that she had no history of 
depression or nervous trouble upon enlistment in the Air 
Force Reserves in October 1986.  Periodic non-flying 
examination and medical history reports from October 1991 
also reflect that the appellant was clinically normal 
psychiatrically and that she had no history of depression or 
nervous trouble.  

Private medical records contain the only evidence of in-
service depression.  In a July 1992 letter, the appellant's 
gynecologist stated that the appellant was placed on Prozac 
for depression on September 6, 1990, and that she was in this 
doctor's care until December 1991.  A June 1991 letter from 
her neurologist likewise noted that the appellant had been 
placed on Prozac by her gynecologist.  

Personnel records reflect that the appellant served several 
periods of active duty for training and inactive duty 
training during the relevant time period, including an active 
duty for training period of November 4-8, 1991.  Records also 
reflect inactive duty training periods in 1991 of July 13-14, 
August 11, September 3, September 14, October 26-27, and 
November 16.  Neither of the relevant doctor's letters was 
able to pinpoint the onset of the appellant's disability to 
any specific date, meaning it was not possible for the Board 
to conclude that the appellant's disability began during 
active duty for training. 

According to the July 1998 Board decision, the appellant's 
claim was denied because there was no competent evidence that 
the appellant developed a nervous condition while on active 
duty or active duty for training.  The appellant did not 
appeal this decision, and it became final.  She sought to 
reopen this claim in January 2000.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Evidence is presumed credible for 
the purposes of reopening the appellant's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  New and material evidence must also be 
probative of the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

As mentioned above, the Board denied the appellant's claim in 
July 1998 because there was no competent evidence of the 
incurrence or aggravation of a nervous condition while the 
appellant was in service on active duty or active duty for 
training.  Therefore, in order for the appellant to 
successfully reopen her service connection claim, she will 
have to submit new evidence that is relevant to demonstrating 
that her nervous condition began during a period of active 
duty or active duty for training.  

Since the July 1998 denial, the appellant has submitted new 
evidence, but none of it is material to her claim of 
entitlement to service connection for a nervous condition.  
This evidence includes private medical records from May 1996 
through September 2003.  These records are new in that had 
not been submitted for VA consideration at the time of the 
July 1998 Board decision.  However, most of these records are 
not material in that they discuss treatment the appellant 
received for various psychological disabilities, including 
bipolar disorder, anxiety, and depression, well after her 
separation from service.  Therefore, they are not material to 
the issue of whether the appellant incurred a nervous 
condition during a period of active duty or active duty for 
training.  

The remaining evidence of record consists of a July 2003 
letter from a Clinical Nurse Specialist.  According to this 
letter, the appellant was admitted in 1991 while in the 
military for inpatient psychiatric symptoms.  It further 
notes the appellant was discharged from the military in 1992 
for ongoing problems with psychiatric symptoms of bipolar 
illness, at which time she was started on Lithium.  The 
appellant reported that the symptoms, including difficulty 
sleeping, mood swings, and impulsiveness, started in her 
early twenties, and that she went to a Community Mental 
Health Center for treatment during her thirties.  She 
reported being in and out of the hospital for psychiatric 
diagnosis throughout her life, and that she has taken 
numerous psychotropic medications over the years for her 
bipolar disorder.  

Even though this letter discusses the appellant's in-service 
medical history, it cannot be accepted as material evidence 
of an in-service nervous condition.  As mentioned above, 
evidence will be presumed to be credible for the purposes of 
reopening a claim, unless it is beyond the competence of the 
person making the assertion.  Justus, supra.  In the present 
case, there is no indication that the nurse reviewed the 
appellant's medical records, and there is nothing to suggest 
her opinion is anything more than a medical history supplied 
by the appellant herself.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence).

Moreover, the nurse's opinion is unsupported, and even 
contradicted, by the competent medical evidence of record.  
Service medical records, and in-service private medical 
records, do not reflect hospitalization for psychiatric 
symptoms, and nowhere is it mentioned that the appellant was 
taking Lithium.  In addition, records produced in connection 
with the appellant's September 1992 administrative discharge, 
including a September 1992 Report of Medical Examination, 
indicate that the appellant was disqualified from worldwide 
duty by reason of cervical radiculopathy, status post 
anterior cervical discectomy/fusion; probable bilateral 
carpal tunnel syndrome; and acromioclavicular joint 
inflammation and impingement syndrome of the right shoulder.  
There is no indication that a bipolar disorder contributed to 
the appellant's discharge.  Therefore, the nurse's statement 
is not considered competent evidence, and its materiality 
must be rejected.  

The appellant has not submitted evidence that is probative to 
demonstrating that she incurred a nervous condition during 
active duty or active duty for training.  Thus, the evidence 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a nervous 
condition, and the appellant's application to reopen this 
claim must be denied.  38 C.F.R. § 3.156(a) (2006).  


ORDER

Because new and material evidence has not been submitted, the 
appeal to reopen the appellant's claim of entitlement to 
service connection for a nervous condition, to include 
depression, anxiety disorder, and bipolar disorder, is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


